é

cs

« Tules of court,

[ase 9:18-cv-O5585 edo OBER &

.¢r sheet and the information contained herein neither replace nor supplement the filin

aating the civil dacket sheet.

Filed 12/28/18 } Page AL of 282 =
HER 888 | F884 SO 8

nfo: ne ling and service of pleadings or other papers as req
‘his form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

uired by law, except as
terk of Court for the

 

LAINTIFES
ohrisitian

J Royal Road
ancaster, PA 17603

{b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

ATTACHMENT

see

Altorneys (Firm Name, Address, and Telephone Number)

Here RAN aN The Lancaster General Hospital and The

Lancaster General Hospital Foundation

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE:

Attorneys (if Known)
SEE ATTACHMENT

 

 

TE. BASIS OF JURI
o1

U.S. Government
Plaintiff

02 U.S. Government
Defendant

 
 

   

ICT 10 {Place an “X” tt One Box Only) Hl. CITIZENSHIP OL PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
: (Kor Diversity Cases, ie and One Box for Defendant)
3 Federal Question DEP PIT = DEF
(U.S. Government Not a Party) Citizen of Fhis State > 1 Incorporated or Principat Place o4 he
of Business In This State

O4 Biversisy Citizen of Another State (1 2 Incorporated and Principal Place o3 o8

(fadicate Citizenship of Parties in tem HH) of Business In Another State
Citizen or Subject of a O3 OF 3 Foreign Nation Os 6

Foreign Country

 

 

 

IV. NATURE OF SUIT
ONTRAC

   

  

  

P Sut Cade Deserintions,
OTHER'STATUTES |
O 375 False Claims Act

     

(Place an "Xi

 

 

 

 

   

 

 
 

 

 

 

  
   

 

  
    

 
     
 

C) 10 Insurance PERSONAL INJURY PERSONAL INJURY = [0 625 Drug Related Seizure
G £20 Marine OF 330 Aircptane 1 365 Personal Injury ~ of Property 21 USC 881 [0 423 Withdrawal 0) 376 Qui Tam (31 USC
OF £30 Miller Act © 385 Airplane Product Product Liability C) 690 Other 28 USC 157 3729(ay)
140 Negotiable instrument Liability CG 367 Healila Care/ 1 400 State Reapportionment
4 150 Recovery of Overpayment ~ 0 320 Assault, Libel & Pharmaceutical PROPERTY. RIGHTS FO) 416 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights G 430 Banks and Banking
O 151 Medicare Act G 330 Federal Employers’ Product Liability {7 830 Patent 0) 450 Commerce
O 152 Recovery of Defaulted Liability C) 368 Asbestos Personal (7 835 Patent - Abbreviated 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excitides Veterans} 07345 Marine Product Liability 4840 Trademark Corrupt Organizations
CO) 153 Recovery of Overpayment Liability PERSONAL PROPERTY (2 TABOR SOCIAL SECURITY. | 480 Consumer Credit
of Veteran’s Benefits CF 350 Motor Vehicle C1) 370 Other Fraud 710 Fair Labor Standards (7 861 HIA (13958) (1 490 Cable/Sat TV
) 160 Stockholders’ Suits 0 355 Motor Vehicle G 371 Truth in Lending Act OF 862 Black Lung (923) 0 850 Securities‘Commodities/
O 190 Other Contract Product Liability O 380 Other Personal C1 720 Labor/Management O 863 DIWC/DIWW (495(p)} Exchange
0 195 Contract Product Liability | (} 360 Other Personal Property Damage Relations (J 864 SSID Title XVI 890 Other Statutory Actions
7 196 Franchise Injury C) 385 Property Damage C¥ 740 Railway Labor Act (1) 865 RSI (405(g)) 0 891 Agricultural Acts
C7 362 Personal Injury - Product Liability A 751 Family and Medical C] 893 Environmental Matters
Medical Matpracti Leave Act 0 895 Freedom of Information
EE READ PROPERTY. CIVIL RIGHTS ! : S48 790\Other Labor Litigation = FS FEDERAL TAK SUITS: © - Act
CF 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: & 791 Employce Retirement 0 870 Faxes (U.S. Plaintiff O 896 Arbitration
© 220 Foreclosure 01 441 Voting O 463 Alien Detainee come Seceuity Act or Defendant) (7 899 Administrative Procedure
C1 230 Reat Lease & Ejectment 0 442 Emptoyment S10 Motions to Vacate! G 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision

(1 245 Tort Product Liability
C1 290 All Other Real Property

 

[r

 
     

 

      

 

Accommodations 0 $30 General O) 950 Constitutionality of
0 445 Amer. w/Disabilities -]( 535 Death Penalty L LIMMIGRATION: State Statutes
Employment Other; (1 462 Naturalization Applécation
0 446 Amer. w/Disabilities - {1 540 Mandamus & Other [0 465 Other Immigration
Other C] 550 Civel Rights Actions
1 448 Education G 555 Prison Condition
(J 569 Civil Detainee -
Conditions of
Confinement

 

 

 

 

"in

V. ORIGIN (Pi cean "

One Box Ouly}

OL Original {K2 Removed from C 3 Remanded from (4 Reinstatedor O] 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding tate Court Appellate Court Reopened Another District Litigation ~ Litigation -
(specify Transfer Direct File

 

VI. CAUSE OF ACTIO

VE. REQUESTED IN

Cite the U.S. Civil Statute under which you are filing (De sot cite jurisdictional statutes unless diversity):
ERISA, 29 U.S.C. §1101, et seq.

Brief description of cause:
ERISA claim for medical benefits

{ CHECK IF THIS IS A CLASS ACTION

IN

 

{oo

DEMAND 3 150,000,004 CHECK YES only if demanded‘in oa

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yds No
VII. RELATED CASE(S) ecsanomnan
IF ANY (See instructions): JUDGE Schme! ay DOCKEF NUMBER 5:17-cv-05612%
DATE SIGNATURE OF ATTORNBY O ECORD a cmtosave.
12/27/2018 i. CH! [ < _
TOR OFFICE USE ONLY ‘a F }
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

DEC 28 2018

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 2 of 28

RYNE CHRISTIAN v. HIGHMARK INC., and THE LANCASTER GENERAL
HOSPITAL and THE LANCASTER GENERAL HOSPITAL FOUNDATION

 

COUNSEL LIST

Michael J. Burns, Esquire
BOWEN & BURNS
530 Street Road
Southampton, PA 18966
miburnslaw@verizon.net
215.322.9030
Attorney for Defendant, Highmark Inc.

 

Graham F. Baird, Esquire
THE LAW OFFICES OF ERIC A. SHORE
Two Penn Center #1240
1500 JFK Boulevard
Philadelphia, PA 19102
grahamb@erieshore.com
215.627.9999
Attorney for Plaintiff, Ryne Christian

George C. Werner, Esquire
BARLEY SNYDER
126 East King Street
Lancaster, PA 17602
swerner@barley.com
(717) 399-1511
Attorney for Co-Defendants,
The Lancaster General Hospital, and
The Lancaster General Hospital Foundation

 

 

 
Case 5:18-C\¥A BREE ells ors BORAT oy oR 4/2/18 Page 3 of 28
OES DESIGNATION FORM Bi oS 5 8 88

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: RYNE CHRISTIAN, 2726 ROYAL ROAD, LANCASTER. PA 17603

Address of Defendant: HIGHMARK INC., 1800 CENTER ST., CAMP HILL, PA 17011 AND THE LANCASTER GENERAL,
HOSPITAL AND THE LANCASTER GENERAL HOSPITAL FOUNDATION. 555 N. DUKE ST., LANCASTER, PA 17604

 

 

 

Place of Accident, Incident ar Transaction: PENNSYLVANIA

 

 

 

Date Terminated:

 

THIS CASE IS RELATED TH Vu Re. Schineh | year

 

CIVIL ACTION NO, suit
CRIMINAL NO. | 7 . CVE Siz.

T
ASSIGNED To:

zhts

 

ending or within one year previously terminated action in

62088

Attorney LD. # (if applicable}

   
 

“Date, T4ILTIZUTO NF ae

  

 

 

 

  

, =

Pro Se Plaintiff

 

 

 

CIVIL: (Place a Vin one category only}

 

 

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
CJ .. Indemnity Contract, Marine Contract, and All Other Contracts LJ] 14. Insurance Contract and Other Contracts
[] 2, FELA {| 2. Airplane Personal Injury
] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[] 4. Antitrust [|] 4 Marine Personal Injury
Hy 5. Patent f] 5. Motor Vehicle Personal Injury

6, Labor-Management Relations Fy] 6. Other Personal Injury (Please specify):
CL] 7. Civil Rights Li 7. Products Liability
[] & Habeas Corpus [] 8. Products Liability — Asbestos
C] 9%. Securities Act(s) Cases [| 9%. Allother Diversity Cases

10. Social Security Review Cases (Please specify):

i. All other Federal Question Cases
(Please specify): ERISA
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Michael J. Burns , counsel of record or pro se plaintiff, do hereby certify:

 

 
 
   

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

elief other than monetary damages is sought.

  

F

 

62088

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

pats. 12/27/2018

NOTE: A trial de novo will be a trial by jury only if L.. been compliance with F.R.C.P. 38,

 

 

 

 

Civ. 609 (572038) Aj c L 2 § 2048
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 4 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

) < CASE MANAGEMENT TRACK DESIGNATION FORM

CIVIL ACTION
RYNE CHRISTIAN

v, : .

HIGHMARK INC., AND THE LANCASTER ; 18 5 588

GENERAL HOSPITAL AND THE LANCASTER: NO.

GENERAL HOSPITAL FOUNDATION
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( }

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

 

 

 

 

12-27-2018 MICHAEL J, BURNS, ESQUIRE DEFENDANT, HIGHMARK INC,
Date Attorney-at-law Attorney for Defods
215-380-9030 215-380-9308 : miburns law iz
Telephone FAX Number E-Mail Address

(Civ. 660) 16402
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 5 of 28

ILS

ay Ww IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RYNE CHRISTIAN,

Plaintiff : CIVIL ACTION

  

vs.

NO.
HIGHMARK INC., and
THE LANCASTER GENERAL
HOSPITAL and THE LANCASTER :
GENERAL HOSPITAL FOUNDATION :

+

Defendants

 

 

DEFENDANT HIGHMARK INC.’S NOTICE OF REMOVAL

Defendant, Highmark Inc. (“Highmark”), by and through its counsel, Bowen & Burns,
herein files a Notice of Removal and in support thereof avers as follows:

1. On or about November 15, 2018, Plaintiff, Ryne Christian filed a “Civil Action
Complaint” in the Court of Common Pleas of Lancaster County, Pennsylvania at Civil Action
No. CI-18-09892 against Highmark, The Lancaster General Hospital, and The Lancaster General
Hospital Foundation (“State Court Action”) seeking judgment against ail Defendants in an
amount in excess of $150,000.00, inter alia. Attached hereto and incorporated herein as Exhibit
A is a true and correct copy of Plaintiff's Complaint as filed of record in the State Court Action;
attached hereto as Exhibit B is a true and correct copy of the Docket in the State Court Action as

of December 24, 2018.

 

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 6 of 28

2. Highmark was served with Plaintiff's Complaint on or about December 5, 2018,
which State Court Action is now being timely removed within thirty (30) days of the receipt of
service of Plaintiff's Complaint. See Exhibit B 12/19/2018 entry; also attached hereto as Exhibit
C is a true and correct copy of the service of process filing as to Highmark in the State Court
Action.

3. In his Complaint, Plaintiff averred that he “was an insured under a medical
insurance plan provided by Defendant Highmark to Mr. Christian though his employer, The
Mennonite Home.” See Exhibit “A” at para. 11.

4, Further, in his Complaint in the State Court Action, Plaintiff plead a cause of
action at Count II under “ERISA 29 U.S.C. §1144” and confirmed that Plaintiff, as an employee
of The Mennonite Home was “entitled to receive, and did receive, various ERISA covered
employee benefits.” See Exhibit A at Count II and para, 37, respectively. !

5. The Mennonite Home established and maintains a self-funded employee welfare
benefit plan, not a “medical insurance plan,” as defined under ERISA to provide certain health _
benefits to its employees, dependents, and other persons eligible. Attached hereto as Exhibit D,
in pertinent part, is the benefit booklet for the for The Mennonite Home’s PPO Blue plan that
provides: “Disclosure: your health benefits are entirely funded by your employer, Highmark

Blue Shield provides administrative and claims payments services only.”

 

1 Indeed, in another case, Plaintiff filed suit his former employer, The Mennonite Home and asserted an ERISA
cause of action for “Wrongful Termination In Violation of ERISA Section 510.” See Plaintiff's Amended Complaint
in the USDC for the Eastern District of Pennsylvania at Case No, 5:17-cv-05612-JLS.

2

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 7 of 28

6. As plead, Plaintiff's Complaint establishes that his claims for medical payment
arise directly and solely from and under an employee welfare benefit plan, which is a self-funded
plan (not a health insurance policy) provided by his employer, The Mennonite Home, such that
ERISA applies and governs.

7. It is well-established that ERISA preempts state law cause of action 29 U.S.C.§
1114 (a) (“... supersede any and all State laws insofar as they may now or later relate to an
employee welfare benefit plan...”) and, further, that an ERISA claim is removal to federal court
as it involves a federal question and in accordance with the Doctrine of Compiete Preemption.
See, Ingersoll-Rand Co. v. McClendon, 498 US. 133, 138-9, LILS.Ct. 478, 112 L. ED 24 474
(1990); Dukes v. U.S. Healthcare, Inc., 57 F. 3d 350,354 (3d. Cir. 1998).

8. Accordingly, inasmuch as the State County Action arises from and involves the
payment of medical claims under and pursuant to an ERISA plan, see Exhibit A at para. 21, 23,
31, and 43, Highmark with the consent of Co-Defendants herein moves to remove the State
Court Action to this Court under and pursuant to 28 U.S.C.§ 1331 and 28 U.S.C.§ 1441 (c)
(1)(B) as well as in accordance with 29 U.S.C.§ 1144 (a). Attached hereto as Exhibit E is a true
and correct copy of the “Consent to Removal”.

9. In addition to Plaintiff's Complaint attached as Exhibit A, a true and correct copy
of “ail process, pleadings, and orders served” are attached hereto collectively as Exhibit C as per
28 U.S.C. § 1446(a). See also Exhibit B.

10. Co-Defendants, The Lancaster General Hospital and The Lancaster General
Hospital Foundation, through counsel, have consented to the removal of this matter from state
court (i.e., the Court of Common Pleas of Lancaster County) to this federal court as per 28

U.S.C. § 1446(b)(2).

 

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 8 of 28

WHEREFORE, Defendant, Highmark, Inc., with the consent of all Co-Defendants,
requests that its Notice for Removal be accepted and that this ERISA based action proceed in the

United States District Court for the Eastern District of Pennsylvania.

Respectfully submitted,

  

Date: [2° 297- Wl ¥ By?’ ff
f Michbé fi
' PA Atty. ID#: &
530 Street Road
Southampton, PA 18966
(215) 322-9030
(215) 322-9308 (fax)
miburnslaw@verizon.net

Attorney for Defendant,
Highmark Inc,

 

 

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 9 of 28

 
—™ ENTERED ASD FILED

Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Pagé RO GRQRO Tare OT IC®

eee CASTER PA E

 

- - Nov 15 2018 01:31PM
Graham Ff. Baird, Esquire Ricci Dehl
Attorney TD No: 92692
THE LAW OFFICES OF ERIC A. SHORE
Two Penn Center #1240
1500-JFIC Boulevard
Philadelphia PA 19102 Attorneys for Plaintiff, Ryne Christian.
267,546.0131
RYNE CHRISTIAN
2726 Royal Road :
Lancaster, PA. 17603 :  CouRT OF Common PLIGE18-0989.2
: LANCASTER COUNTY
Plaintiff
JURY OF TWELVE DEMANDED
¥.

‘No
HIGHMARKACING.
1800 Center Street
Canip HHL. PA 17011
And

THE LANCASTER GENERAL HOSPIT AL
555 North Duke Street
Lancaster, P-A..1760¢

And
THE LANCASTER GENERAL
HOSPITAL FOUNDATION

555 North Duke Street
Laneaster, PA 17604

Defendants
CIVIL ACTION COMPLAINT
|. Parties and Reasons for Jurisdiction.
I. Plaintiff, Ryne Christian ¢hereinafier “PlaintifP’) is-an adult individtal residing at

the above address.
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page ENTERED AND FILED
PROTHONOTARY’S OFFICE
LANCASTER, PA
*** Elactronically Filed***
; ; Nov 15 2018 01:31PM

2. Defendant, Highmark, Inc. (yereinafier “Highmark"), is a corpdration dRigeiRehl
by atid operating under the laws of the Commonwealth of Pentisylvania and having principal
place of business. at the above captioned address. Defendant is a titizen of the Commonwealth
of Pennsylvania.

3. Defendant, The Lancaster General Hospital (hereinafter “LGIH™), is a corporation
organized by: and operating under the laws of the Commonwealth of Pennsylvania Ue a9
principal place-of business at the above captioned address. Defendant is a.citizen.of the
Comironwealth of Pennsylvania.

4, Defendant. The Lancaster General Hospital Foundation (hereinatter “LGHF”), is
a corporation organized by and operating wider the laws of the Commonwealth of Pennsylvania
and having principal place-of business at the above captioned address. Defendant is a citizen of
the Commonwealth of Pennsylvania,

5. The foregoing Defendants. Highmark, Inc.. The Lancaster General Hospital
Foundation and The Lancaster General Hospital shall all be referred to collectively herein as
“Defendants.”

6. ‘This action is instituted pursuant to Pennsylvania. lw.

7. The causés of action in this matler.as stated more Fully fierein, all arose. from
within the geographical boundary of Lancaster County. Pennsylvania. Furthermore, the Plaintiff
and certain Defendants reside in Lancaster County. Thus, pursuant to PaR.Civ-P. 1006, venue
and jurisdiétion appropriately lie with this Court. .

IL. Operative Facts.

10. ‘In Aneuisi 2016, Christian sought @eatment ai the emergency department ofa

local hospital for an.infectionin bis leg and a high fever, While being treated for those

 

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 12:WrRRED AND FILED
PROTHONOTARY’S OFFICE
LANCASTER, PA
*x* Electronically Filed? **
Nov 15 2018 02:31PM
conditions, his treating physicians performed an ECG scan of Christians heart. The s&igci Deh!
revealed serious abnormalities in Christian’s. cardiac rhythm.

Hl. In August 20 16, Mr. Christian was an insured under a medical insurance plan
provided by Defendant Highmark to Mr. Christian through-his employer, The Mennonite Home,

12. Soon after his emergency department visit, Christian’s physicians discovered a
potentially serious probleny with his heart and he would be ¢xamined by specialighip apagiats 92
diagnosis ancl undergoing appropriate Weatinent.

13. During the months of September, October, and November 2016, Christian visited
cardiac specialists to determine the true nature of his diagnosis:

14, In tate November or-carly December-2016, Christian received his definitive
diagiosis. His-physicians determined that Christian had a serious-heart condition called Brugada
Syndrame (“Cardiae Disorder”).

15. The Cardiac Disorde? causes a disruption of the heart's normal rhiythm.tt can lead
to irregular heartbeats. in the heart's ventricles-——an abnormality called ventricular arthythmia. If
untreated, the irregular heartbeats can cause fainting, seizures, difficulty breathing, or sudden
death. The impiantation-ef an automatic implantable cardioverter-defibrillator (ICD)-is the only
treatment proved effective in treating ventricular tachycardia and fibrillation and preventing
sudden death in patients with this Cardiac Disorder.

16. 1s December 2016, Christian’s surgeoris by and on behalf of Defendants LGH and
LGHF sought to-(real his Cardiac:Disordér by iniplanting an [CD in his chest.

17, In préparation for the surgical procedure. on or about December 7, 2016,

representatives af Defendants contacted P laintiff t6 advise him that he was covered for the

SLIEZELY.
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page L2SfRaED AND FILED
PROTHONOTARY’S OFFICE
LANCASTER, PA
***Elactronically Filed***
. ; Nov 15 2018 O1:31PM
18. Defendant, Hightmark notified Defendants, LGH and LGHF that it had BlesbReht
coveragé for thé ICD surgery.
19, On December 8, 2016. Defendant suspended Christian. On December 9, 2016,
Defendanl. terminated ‘Christian.
20. Defendants LGH and. LGHF performed surgery upon Plaintiff Christian to
implantthe [CD in his chest in mid-December 2016, on or about December [4. 2p
oo  T~18-09892

21, Indér around mic January, 2017, Defendants sent and Plaintiff received a bill fer
ihe surgery in-the amiount of $108,000.

22, In the time leading up to the surgety, Plaintiff could and would havé delayed the
surgery had he known that the surgery would be-uneovered by Defendant. Highmark.

73. Consequently, Christian has itieurred out-of-packet mecical expénses in excess of
$100,000 for the ICD implant surgery and related (reatment.

2. Christian's medical care went uncevered despite Defendants’ statements to
Plaintiff advising him that. he was in fact covered for the surgery should le move forward with it.

25. Asa direct and proximate result of Defendants’ aforementioned conduct,
Christian sustained ‘great econoinic logs, as well eniotional distress: himiliation, pain and
suffering and other damages as sel farth below,
HEL, Causes of Action.

COUNT I
PENNSYLVANIA STATE LAW CLAIM
(Promissory Estoppel)
26, Plaintiff incorporates paragraphs 1-25 as if fully sel forth at length herein.

27. On or about December 7.2016, Deferidants advised Plaintiff that he would have

insurance coverage to pay for his aforementioned ICD implant surgery.
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 18NS#ERED AND PILED
PROTHONCTARY’S. OFFICE
LANCASTER, PA
***Elactronically Filad®***
Nov 15 2018 04:31PM

28. Based upon tivese statements, Mr. Christian consented to be operated wRisghDeht
Deféndants, The Lancaster General Hospital and The Lancaster General Hospital Foundation.

29. “Mr. Christian was unfairly terminated from his.émployment on or about
December 9, 2016.

30. Mr, Christian was never advised that his medical insurance was.terminated prior

to undergoing the surgery on or about December 14. 2016.
CI-18-09892
34. At the time of the sirgery. Mr. Christian had no knowledge or notice that he was

uninsured for the surgery until receiving 4 bill of well over $100.000 fram Defendants and Mr.
Christian reasonably relied upon the preyidus.slalements of Defendants wheréby they advised
that he wauld be insted Jor the surgery.

32, As aresult af the foregoing, Christian cartinnes to incur subsiantial medical bills
for undovered medical procedures,

33. As a proxiinate result af Defendant’s conduct. Plaintiff sustained significant
‘damages, including but not limited to: great economic. loss, emotional distress. mental anguish,
humiliation, pain and su fering and consequential damages and a claim is-made therefore.

34.  Asartesult.af Defendants’ conduct, Plaimiff- hereby demands punitive and
liquidated damages.

35,  Pldintiff also. demands attorneys’ fees and cout costs.

COUNT II
ERISA 29 U.S.C, § 1144

36, Plaintiff incorporates paragraphs 1-35 as if fully set forth at length herein.
37. Atallyelevarit dimes during his employment at the Merinonite Home, Plaintiff was
entitled to receive, and did receive, various ERISA covered employment benefits, including

health insurance coverage.

Lay
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 18 FERED AND FILED
PROTHONOTARY’S OFFICE

LANCASTER, PA
*** Electronically Filed***
Nov 15 2018 01:31PM

38 As-‘an-employee.of the Mennonite Home, Christian was covered by MeRinaliReht
Home’s health insurance plan, provided by Defendant Highmark Blue Shield.

39. As‘set forth above, Defendants informed Plaintiff his surgery would be covered
under his medical insurance plan issued by Defendant. Highmark.

dy, In reliance upon this statement. Plaintiff Christian elected to proceed with his
surgery as scheduled, CI-18-09892

41. Following his-surgery, Defendants demanded pajmient from: Christian in an
amount in excess of $100,000.

42, Manifest injustice would result in the event Mr, Christian is required to pay the
full amount ef the bill,

43, As-such, Defendants are equitably estopped fram denying Plaintiifinsurance
coverage. for his-aforementioned surgery. and/or demanding payment [or said surgery.

4 Asa proximate result.of Defendarit’s.conduct, Plaintiff sustamed. significant
damages, including but noi. lintited fo:.great economic loss, emotional distress, mental anguish,
humiliation, pain and suffering anc consequential damages and a claim is made therefore.

45. As a result of Defendants’ conduct, Plaintiff hereby demands punitive and
liquidated damages.

35. Plaintiff also. demands attorneys’ fees-and court costs.

IV. Relief Requested.

WHEREFORE, Plaintiff Ryne Christian, hereby demands judgment in his faver and

against Defendants, Highmark, Inc. The Lancaster General Hospital and The Lancaster General

flospital Foundation, jointly and severally. in an amount in excess of $150,000.00 towether with:

 
Date:

Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 1@Mf@RED AND FILED
PROTHONOTARY’S OFFICE
LANCASTER, PA
*** Electronically Filad***+
Nov. 15 2018 01:31PM

A. Compensatory damages, including but not limited. to: back pay, front pay, Biseldehl
wages, future lost wages, lost pay Increases; lost pay incentives, lost opportunity, lost
benefits, lost fulure eaming capacity, injury to reputation, mental and emotional
distress, pain and sulfering

B. Punitive damagés:

Cc. Altorneys fees and costs of suit: ;
w CI-18-09892

D. Interest, delay damages; anc,

i Any other Purther relief this Court deems.just proper and equitable.

LAW OFFICES OF ERIC A. SHORE, P.C.

BY: LAW Ce SD

GRAHAM F, BAIRD, ESQUIRE
“Two Penn. Center

1506 JFK Boulevard, Suite 1240
Philadelphia, PA (9102

Phoite: (267) 346-0124

Fax: (215) 944-6124

Attomey for Plaimiff. Ryne Christian

November 14, 2018

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 17 of 28

 
Case “BROTHONO TARY OF LANCASTER COUNTY?® © *°

  

 

Katherine Wood-Jacobs George Alspach
Prothonotary Solicitor
RYNE CHRISTIAN

V5,

HIGHMARK INC (et al.)

Case Number
Cl-48-09892

 

11/45/2018
11/15/2018

11/16/2018
12/07/2018

12/19/2018

PROTHONOTARY DOCKET ENTRIES

COMPLAINT FILED BY GRAHAM F. BAIRD, ESQ.

CAPTION ENTRY IS: RYNE CHRISTIAN V. HIGHMARK, INC. AND THE LANCASTER GENERAL
HOSPITAL AND THE LANCASTER GENERAL HOSPITAL FOUNDATION

CASE ASSIGNED TO JUDGE ASHWORTH

PRAECIPE-ENTER APPEARANCE, ON BEHALF OF DEFENDANTS, LANCASTER GENERAL
HOSPITAL AND LANCASTER GENERAL HOSPITAL FOUNDATION, FILED BY GEORGE WERNER,
ESQ, CERTIFICATE OF SERVICE OF THE SAME AND CERTIFICATE OF COMPLIANCE

11/30/2018 1:40PM SERVED THE COMPLAINT IN CiVIL ACTION (CICA) BY HANDING A COPY TO
KATHRYN F. WEINRICH (DIRECTOR & SENIOR COUNSEL), WHO ACCEPTED AS "ADULT PERSON
IN CHARGE" FOR THE LANCASTER GENERAL HOSPITAL AT 555 NORTH DUKE STREET,
LANCASTER, PA 17603. SO ANSWERS: DEPUTY BARBARA RODRIGUEZ-SANTANA, DEPUTY
SHERIFF OF LANCASTER COUNTY, PA. 11/30/2018 1:40PM SERVED THE COMPLAINT IN CIVIL
ACTION (CICA) BY HANDING A COPY TO KATHRYN F. WEINRICH (DIRECTOR & SENIOR
COUNSEL), WHO ACCEPTED AS "ADULT PERSON IN CHARGE" FOR THE LANCASTER GENERAL
HOSPITAL FOUNDATION AT 555 NORTH DUKE STREET, LANCASTER, PA 17604, SO ANSWERS:
DEPUTY BARBARA RODRIGUEZ-SANTANA, DEPUTY SHERIFF OF LANCASTER COUNTY, PA.
12/05/2018 2:36PM THE REQUESTED COMPLAINT IN CiVIL ACTION (CICA) SERVED BY THE
SHERIFF OF CUMBERLAND COUNTY UPON JANET MCNEAL, EXECUTIVE ADMINISTRATIVE
ASSISTANT, ADULT IN CHARGE, WHO ACCEPTED FOR HIGHMARK, INC., AT 1800 CENTER
STREET, CAMP HILL, PA 17011. DEPUTY JOHN MCULLOCH, RETURN OF SERVICE ATTACHED TO
AND MADE PART OF THE WITHIN RECORD.CUMBERLAND COUNTY COSTS: $37.35 REFUND
CHECK 12/10/18 CHECK #8928 $62.65 SHERIFF COSTS: $107.23 SO ANSWERS, CHRISTOPHER
LEPPLER

December 24, 2018

{co} GounlySuite Prothonolary, Teleosofl, nc.

 

 
Case 5:18-cv-05588-JLS Document1 Filed 12/28/18 Page 19 of 28

 
CSHERIF PS OFFICE OF LANCASTER’COUNTY 2°

 

 

Christopher Leppier Michael Armer
Sheriff Lieutenant
Christopher Riggs Michael D. Hess
Chief Deputy

RYNE CHRISTIAN

VS.

THE LANCASTER GENERAL HOSPITAL (et al.)

Case Number
Cl-18-09892

 

11/29/2018

11/30/2018

11/30/2018

42/05/2018

SHERIFF'S RETURN OF SERVICE

1, CHRISTOPHER LEPPLER, SHERIFF OF LANCASTER COUNTY PA DO HEREBY DEPUTIZE THE
SHERIFF OF CUMBERLAND, PENNSYLVANIA TO EXECUTE THE WRIT ON HIGHMARK, INC. AT
1800 CENTER STREET, CAMP HILL, PA 17011 AND MAKE RETURN THEREOF ACCORDING TO
LAW. THIS DEPUTATION BEING MADE AT THE REQUEST OF THE PLAINTIFF.

01:40 PM - SERVED THE COMPLAINT IN CIVIL ACTION (CICA) BY HANDING A COPY TO KATHRYN
F. WEINRICH (DIRECTOR & SENIOR COUNSEL), WHO ACCEPTED AS "ADULT PERSON IN
CHARGE" FOR THE LANCASTER GENERAL HOSPITAL AT 555 NORTH DUKE STREET,
LANCASTER, PA 17603. SO ANSWERS: DEPUTY BARBARA RODRIGUEZ-SANTANA, DEPUTY

SHERIFF OF LANCASTER COUNTY, PA.

BARBARA GUNNET, DEPUTY

01:40 PM - SERVED THE COMPLAINT IN CIVIL ACTION (CICA) BY HANDING A COPY TO KATHRYN
F, WEINRICH (DIRECTOR & SENIOR COUNSEL), WHO ACCEPTED AS "ADULT PERSON IN
CHARGE" FOR THE LANCASTER GENERAL HOSPITAL FOUNDATION AT 555 NORTH DUKE
STREET, LANCASTER, PA 17604. SO ANSWERS: DEPUTY BARBARA RODRIGUEZ-SANTANA,

DEPUTY SHERIFF OF LANCASTER COUNTY, PA.

BARBARA GUNNET, DEPUTY

02:36 PM - THE REQUESTED COMPLAINT IN CIVIL ACTION (CICA) SERVED BY THE SHERIFF OF
CUMBERLAND COUNTY UPON JANET MCNEAL, EXECUTIVE ADMINISTRATIVE ASSISTANT,
ADULT IN CHARGE, WHO ACCEPTED FOR HIGHMARK, INC., AT 1800 CENTER STREET, CAMP
HILL, PA 17011. DEPUTY JOHN MCULLOCH, RETURN OF SERVICE ATTACHED TO AND MADE
PART OF THE WITHIN RECORD.

CUMBERLAND COUNTY COSTS: $37.35 REFUND CHECK 12/10/18 CHECK #8928 $62.65

SHERIFF COST: $107.23 SO ANSWERS,

C~_

 

 

December 19, 2078 CHRISTOPHER LEPPLER, SHERIFF

(c} CountySuite Sheriff, Teleosafl, inc.

 
DATE

CREDIT

 

 

CATEGORY MEMO CHK # DEBIT

41/27/2018 Advance Fee Advance Fee 128 $0.00 $150.00
11/27/2018 Receiving, Docketing & Return (PAID 42/03/2018) $9.00 $0.00
11/27/2018 Service (PAID 12/03/2018) $9.00 $0.00
41/27/2018 Sheriff Training Act (PAID 12/03/2018) 3X $30.00 $0.00
11/27/2018 Affidavit (PAID 12/03/2018) 2X $3.50 $0.00
41/27/2018 Deputy Time (PAID 12/03/2018) 2X $20.00 $0.00
11/27/2018 Copies {PAID 12/03/2018) 2X $12.00 $0.00
11/27/2018 Service (Additional Defendant} (PAID 12/03/2018} $12.00 $0.00
41/29/2018 Deputized Service {PAID 12/03/2018) Cumberland County $9.00 $6.00
11/30/2018 Service Mileage {PAID 12/03/2018) $2.73 $0.00
12/19/2018 Refund $42.77 $0.00

$150.06 $150.00

BALANCE: _ $0.00 _

     
 

2 Plaintiff Attorney ERIC A. SHORE, P.C., 201 LAUREL RD.FL8, PO BOX 2406, VOORHEES, NJ.08043°.°0 00

(c) CounlySuite Sheriff, Telaosolt, Inc.

 

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 22 of 28

EXHIBIT D
 

LS Document1 Filed 12/28/18 Page 23 of 28

  

  

PPO PROGRAM

The Mennonite Home
Groups 25375-90, 91
Effective July 1, 2016

Produced July, 2016

HIGHMARKBLOESHIELD.COn

7BS12

 

 

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 24 of 28

Table of Contents

 

Introduction to Your PPO Blue Program.............. eesetenesenensaenuesencaneeseensceneeeasetsassseucernsanseqesnveseeneas 1
How Your Benefits Are Applied ......:c: see aa acieaiienniercencanieeiniaseneneniastaeeserenstieeees 3
Benefit Period 0.0.0... cece eescececeneeeeeceeeeceeeeeeeee cetecuscaeeeeeeeeeeeesaucagausdansaecesiaeescaeaeuacersessceeeeeneseess 3
Medical Cost-Sharing ProvisiOns...........cccccccccccceessececesereeseaeeuceuessevsvseseeeesessgaueegassseeeeeesesenssesaesasa 3
Prescription Drug Cost-Sharing Provisions .................cccccccccecccececeeeeeeeeeeceeeceeeneeveeenecneesneaeaseeenaeas 5
Summary Of BeneFits .....ccccccsscecssescecsseseeesseeeeneeseecneeesseeeeeseesaneaneassnesssesevaeinenussaaaoassecanenenveneanieaeas 6
Covered Services - Medical Program .............:0::cs:csccseesssseeeneeeeneseeeeessneeanenensaneneeeeeesaaneeaaasenenneens 12
Ambulance Service ......... ccc cece cece cece cece scene scneeseeeeecca cers eusssnaesececsceesceneceesseeeceeseeeenecenseneneneynes 12
Anesthesia for Non-Covered Dental Procedures (Limited) .... 00... ccc cee eeeeeeeeeeeeeceneeveceeeesaneena 12
Diabetes Treatment... ccc ccccccetee cence entee ee cent nee eee e teen eRe ECG GE ede E Sree eed daEA EA eed teegAnAd AL seg baaebeeeeee® 13
DiaQnostic SErvices oe ccc e eee e reer eee eE EEE ERED HEME EE EEE EAE EEE AAAI ELL EEL LEER EEE LEAD EEDEEEE DEEDES EEE E EEE bea 13
Durable Medical EQUIPMENL............ccccccccseecesecececseeescseeeseeneeessneeeesceeseesevansesesesaeessaseesescaneeesee 14
Enteral FOOS..........cccsccsssssscecesecesecsnssessersssasceesesseueeesesertecseesseeessaeeseessaessceesseasevesseuauareeesessnaaees 14
Home Health Care Services .........ccccccccecsscsesseerereees veecusasesssscsesaescaessaeeacasseesseeaessasssaesseesserseeseeess 15
Home Infusion and Suite Infusion Therapy Services... eee cece eee cee eee ee sens ee ttaneeesneneereaae 16
Hospice Care SCrvices oo... ccceccccccccceccenecseeseccece cece sceeecssaeeeesaesssaceceeceeeecesacarsssseceescceeseeeeseasesuaaas 16
Hospital S@rvices cece ccc ce eeee eee ae ce ece eee cude sees de Gees EE Aa GEE EEG EES DE EEE Dees; GUELeuE aa be bedeeeeeeseeeeseeeaaes 17
Emergency Care Services 200... cece cence nner renee ee enn eee EERE Onna a ad aeadeea tae 18
Maternity Services... cece ceee rere ee nner nee eee reer eran teen ee een teneeeenaeeaee ee aaaaeaa nas 19
Medical Services ........ ce cccccceerenseceesenneeeeenneeseenenecenneeeeseeesseeeeeecneresteaueeessniunensssaeeeeesnaeessiaeeeeses 20
Mental Health Care Services ...........cccccscsscccsserceeeerenceseesnsnneaeeeeesenneeeasceeseesnneassesssueusaeseeessneneneaas 22
Orthotic Devices oo... cece cece eee enccceeneceeececeeececeeensceeeaeesauanssuansseneceseaeessnsqsesecepenscesavereeunes 23
Preventive Care Services 20... cee cee cence eee eee nee n cece aae ee ee eee cde ededae be sed eee eaaaa eee tees aden eeeeaaaeeseaeees 23
Private Duty Nursing Services... cece cee cee eeecenenneea ane n anes cee eeeeeeneceneteeeseeegetegtesaaaaaeueeesanes 25
Prosthetic Appliances 00.0... ccc cece ccc c cece cee s cee seeseeeseeeuesseese peed dee cd ced beeees fet eads bee ba dg esbebeseeseceeaeesenee 26
Skilled Nursing Facility Services 0.00... cer een ee eee nana eee nana e eae ea ee teen tan ese ee eneneneenene 26
Spinal Manipulations .......... cc cccecccceceeees sense ee cceeeeeseesevecacsaaaeaeaeaeceseeeaeeeaeceeeeeeeeteeessesseneccineeis 26
Substance ADUSe Services... ccccccsccsssecesteeersecevsensesscneeereaneerecteesecsceageeeveeaerrasieeeseceeeveveeen ss 26
Surgical Services 2.0... cesccecsecccceeceenseenncneeeescenseseaesauseeeceesinateceesseeneaaeaesaserecseniauesarevestensaseseveeera 2f
Therapy and Rehabilitation Services oo... esseceseececsereeceestenesrsneaeeecntarsesrenssersrieneerersserssnieeesy 29
Transplant Services 00.0... .cc cece ccc cceecee ce eeeeecceeeeecensc snes seceeeececegecscees essa sues eeesscsascasnensieauaeaurenagevens 30
Covered Services - Prescription Drug Prograim.....ccccccccc ceri cee cece eesee eae cenaeenneesuaasceaeaedeeeeeeeetenenes 31
Covered Drugs — Incentive FOrMulary .0.... 2. ce eee cence eter ree eee ee er nae ee eee eee enenenneeeeneenencneeeeeeenaanes 31
What Is Not Covered .............c:ccc2ccsensscessnessenenseneneeunecsacuecsaeeuseesseeeueaenestaussausscusasasseaessueagencoseseeane 33
How PPO Blue Works......ccccceteeecciesee ever eeensensenecnasaneesenensesenoescneueasanensaesseesananeeeuesaenvanadeanaseeuase seas 40
Network Care... cceccceeccee cece cecerncnee eee eesaeneneeeeeeeeene sees eeeeeeeeeeeeeeeeeeeseeeeeegtnsasesguecsitisiecrseaseneeters 40
Out-of-Network Care... cccccccscceeeeencneecsnresennereernesscneesersaresvansaeeerestieseessneeesecuusenesneneesenaneess 40
Out-of-Area Care... cece cc cece cece cece cee ee eee ees eae aaane ceeeee ena cseassaauseaeueaeauacagaceseeeeceaeeseeaserspeesa reed 41
Inter-Plar Programs ............cccccecceescenesensscueeseesenceeescesneenecueeceaeeeeseeeensessecenseesscuseceuscetntsnssseeayes 41
The BlueCard Worldwide Programm .......ccccsccccessssssssceesnceeseeeaueneeeseesustanesaeeereessenanssesessenusaseeseresees 43
Your Provider Network ..0..0.0.....ccccccccccesesseccscee esses cesses coeserenencecececeeceaeesaeaseeseceesecesseasansnasacseenterss 44
How to Get Your Physicians’ Professional Qualifications .........0.cccccccccccccccccecsetetensececeeceeeeeeeeeeeenees 45
Eligible Providers ..........ccccsccsssscccenceeeceeeceeeeeeeesenenee eee easeee e008: 04 tn: dnE AGHA G GSES GAH IEES GEES GEE EceeE ees EeRee DEE 45
Network Pharmacles ..........cccccccccsccceeeeecsseesescuuseceeesueeesegueerecaceauuueeeseusesaueceuaueueseeeeecaeesenaueessuess 46

 

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 25 of 28

Healthcare Management...........ccccccccstscneseescecueensnsceeeuesveusuenennsaueueneeeusnaenserausnesnspassanamnesseseneresenes 49
Medical Management.......... 0c eee eee ee erence ree nner nee Ene nnn EEE ESE ae Her reae nea e reper raaa gates 49
Care Utilization Review Process ..........0..ccccsccccceeceeeceeesesnnenaeaeeaeeeeseeeesenereresenesnepasneqeneqerpeesupnenenen 50
Prescription Drug Management ........... cece ceccneereeteneneeensieneteesererereeeaueaaaeeeyentereeeseeeeranenaeaes 52
Precertification, Preauthorization and Pre-Service Claims Review Processes ...........0000. eee 53

General Information «0.0.0.0. cccecie ee ees eee e ere rccceen sen eesaevaneauaneessnenananeeesecesoneenantanereniresssesunnaneneanaed 56
Who is Eligible for Coverage... en nn nH ECE En EE EE EE EEO EE En ani neni eats 56
Changes in Membership Status ..........0....: ecceee cece eceeeee eee seen ee eecieentseeesineseeneecnesesesseeesneasennesenees 57
MeCiCare occ ccc cece eect ee eee e eee e dee eee e ne eee ene TE EE EERE EEE EEE EE EE EERE EEE EERE EE EEE GREE oa 57
Leave of Absence or Layoff oo... cece cee cece ee ree LEER EOE EE SEER E EEE EOE UE EE Spee eee edate nee aaaa 58
Continuation of Coverage... cece cece eee nee ee nee EE EEE UE EEE ALERT EEE EOE E EERE EE EEE EDIE ELBE EEE EES 58
CONVOFSION 0... ccc eee ree ee REE CEEOL EEE GEES eee aa eo ener e ee eee aaa eens 58
Termination of Your Coverage Under the Employer Contract....................c20ccecceeeceeeeenececereeeeeeeeees 59
Coordination of Bemesits ............ccccccc cece ccceccccceeseceeceeeeeecneesaaeeseeeteeneseeesecesteesetpetivattenssinenneneneeees 59
SUDFOGATION 00... .eeccecscecseceensececeeessensaetessertneeeeessneaeeetenss eee ceeecpeaeeeeeceeseeaueaeerseeecenesaeeereeceenneaes 60

A Recognized Identification Card ............:ccccccccsnecnenseeenecenne cence eeneeeeeneeeene cde seen abide eeeneesmeneeeaneeeeds 62

How 0 File & Claiim....scccessssecccsceneeessceeneesseeeecsneneesaeeenseneesensaeaececeeesenaaaseussnnseasennaeesaeenauetensaeanenoeas 63
Your Plan Activity Statement......0...::csccecsrcecesscneeeeeneneneeeeeeseneeeeeeseneeseteeseeseneestaeeseeesenebetaeeeesenes 64
How to Voice a Complaint ......... 02... cece ceceeeceeeeceee ce eeee cence eens eunee ae de dena teeeeeeneseegeeaaaeneneeneceeerensneaae 65
Additional Information on How to File a Claim... cccccecrrreteneeeeeeseeeeeeeesnaeeeeeaseeesseeeeuees 66
Determinations on Beriefit Claims ........cccccccccccecccceceeeeeeeaeenee ence na nea eeeeeseeee seed aaaaenneeeeeeeeneees 67
Appeal Procedure .........ccccccccccesssceescessnenecsceesaseeeeseuseueeeeseeesuneeeseeseceeaeeeeetucesensateeeetaeesanrneeettenss 67

Member Service ........c.cccccsscecsscssseesssenenseceneeseeeeesnneceessenseneuenepsaunansaeavanedeeeseeescenesaerasenesdaeseseenennas 76
Blues ON Calbia e eared ne eae dana et eran ee ee anes siaea 76
MmyCare Navigator 0... cee ee eee errr E EEE EEE eee EE tree eee eee ene ee eee pe ene eeseea 77
Highmark Website ...... 0 ice e cere reer eee ee eee ee ne reer eee nega sate nneeeeeeeee anes eaaea 77
Baby Blueprints... cee cece ener renee nee EEE ER One radon ener paa erent bee raan ener 78
Mermber Service .......ccccccccccccscceseeeeeceeeeeeeeeeeeneeeeeee nese ee ene :1 Ae EEE DDOULODEEEE ESE OU DEC IDEUELEEEEEPEEE ESAS EEE EE 78

Member Rights and Responsibilities ..............ccccccccseneecsennenessnnseenseneeeeeeeeeaneeeaceqacenanseeeeensnendenenes 80
How We Protect Your Right to Confidentiality 00.00 ccccceccssceeteeeeeeeeeseeseeeeansnanneneeeeeeeeeeeeennes 80

Terms You Should Know ........c-cc:ececee cece ec enee cree ne ce ere ee eee ea ee ved eee a eee seneeanea enna seveserscaaeacensnnennees 82

Consent Decree Addendum ........::cccccceec see saeecnescnsecesvanenseenesuessansensasneseenasnsononenenseeneanenasnesnanyes 8&9

Notice of Privacy Practices ........0...ccccccssssseessccesssseameveneeesuseueusonsareuensanvaausaunereasneeaeusquaretensaeevenenne 91

Diselosure

- Your health benefits are entirely funded by your employer. Highmark Blue Shield provides
administrative and claims payment services only.

 

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 26 of 28

EXHIBIT E
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 27 of 28

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RYNE CHRISTIAN,
Plaintiff : CIVIL ACTION

VS.
‘NO,
HIGHMARK, INC.,, and :
THE LANCASTER GENERAL :
HOSPITAL and THE LANCASTER :
GENERAL HOSPITAL FOUNDATION :

Defendants

 

CONSENT TO REMOVAL
Co-Defendants, The Lancaster General Hospital and The Lancaster General Hospital
Foundation, through counsel, consent to the removal of this matter from state court, the Court of

Common Pleas of Lancaster County at Civil Action No. Cl-18-09892, to this federal court as per
28 U.S.C. § 1446(b)(2).

BARLEYSNYDER

swe (2-2T- 18 Ponce C. trun,

(Lb Wert er, Esquire
126 East nee treet
Lancaster, PA 17602

ewerner(@barley.com

Attorney for Co-Defendants, The
Lancaster General Hospital

and The Lancaster General Hospital
Foundation

 

 
Case 5:18-cv-05588-JLS Document 1 Filed 12/28/18 Page 28 of 28

CERTIFICATE OF SERVICE
I, Michael J. Burns, Esquire, herein certifies that on December 27, 2018, | caused to be
served a true and correct copy of Defendant, Highmark Inc.’s Notice of Removal upon the
individuals listed below via electronic filing and by United States Mail, First Class, postage pre-
paid to:

Graham F. Baird, Esquire
THE LAW OFFICES OF ERIC A. SHORE
Two Penn Center #1240
1500 JFK Boulevard
Philadelphia, PA 19102
srahamb@ericshore.com
Attorney for Plaintiff, Ryne Christian

George C. Werner, Esquire
BARLEY SNYDER
126 East King Street
Lancaster, PA 17602

werner@barley.com

Attorney for Co-Defendants, The Lancaster General Hospital

and The Lancaster General Hospital Foundation

a | L ae

KE]

( Michael J. Burn, Esquire

 

  
  

 
    

  

 

 
